Citation Nr: 1404411	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus, type II (diabetes).



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1969 to August 1973.  A Purple Heart is among his awards from service.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2009, the Veteran filed a timely notice of disagreement on the issues of entitlement to service connection for renal failure and hypertension, as secondary to his diabetes.  Following the issuance of a statement of the case, the Veteran only appealed the issue of renal failure.  38 C.F.R. §§ 20.200; 20.202 (2013).  Therefore, the issue of entitlement to service connection for hypertension, to include as secondary to diabetes, is not presently before the Board.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for renal failure with dialysis more broadly to include entitlement to service connection for a kidney disorder, to include as secondary to diabetes, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2010, the Veteran's counsel at the time revoked her representation and there has been no new evidence of representation since that time.

In January 2014, the Veteran was scheduled for a video hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.



FINDINGS OF FACT

1.  The Veteran's kidney disorder is neither caused nor permanently made worse by his service-connected diabetes.

2.  The Veteran's kidney disorder did not manifest in service, or for many years thereafter, and is unrelated to service.  The kidney disorder was first manifested many years after service.


CONCLUSIONS OF LAW

1.  A kidney disorder is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.310 (2013).

2.  A kidney disorder was not incurred in or aggravated by service, and nephritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently readjudicated in an April 2013 supplemental statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations in May 2009 and April 2013.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Pertinent Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310 .  

Certain chronic disabilities, including nephritis, may be presumed to have been incurred in service where demonstrated to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A layperson is competent to report on the onset and continuity of his current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims that his kidney disorder is secondary to his service-connected diabetes.  Entitlement to service connection for diabetes was granted in July 2009, effective March 2009.  VA treatment records establish the Veteran has been diagnosed with a kidney disorder with ongoing dialysis treatment since 2009.

In May 2009, the Veteran attended a VA examination to assess the etiology of his diabetes and any other related secondary conditions, to include any kidney disorder.  In evaluating his kidney, the examiner noted that per a biopsy, it was believed that focal glomerular sclerosis caused the Veteran's kidney failure.  At the time, the Veteran had been on dialysis three days a week since March 2009.  After reviewing the claims file and examination results, the examiner concluded it is not likely that focal glomerular sclerosis is secondary to the Veteran's diabetes.  The examiner reasoned there is no research to indicate that focal glomerular sclerosis is a condition associated with diabetes; rather, it is more associated with infections, toxic chemicals to include heroin, interferon, cyclosporine, and genetic abnormalities.  

The Veteran attended another VA examination to evaluate potential kidney disorders in April 2013.  During this examination, the examiner diagnosed the Veteran's kidney disorder as focal segmental glomerulosclerosis.  The examiner essentially restated the conclusion from the May 2009 examination, adding that focal glomerular sclerosis is a histologic lesion (not a disease), that commonly underlies the nephritic syndrome in adults.  

As to aggravation, the April 2013 examiner concluded the Veteran's kidney disorder was not aggravated beyond its natural progression by his diabetes.  This opinion was based on the Veteran's well controlled diabetes since its onset.

The Board finds the VA examination opinions to be highly probative because they rely on sufficient facts and data, provide a rationale for each opinion, and contain sound reasoning.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

The Board acknowledges the Veteran also submitted private treatment records demonstrating the progression of his kidney disorder.  Unfortunately, these records do not contain an opinion as to the etiology of his kidney pathology, and as such, the Board is unable to assign them any probative value in relation to the Veteran's claim for service connection.

In considering the Veteran's own statements as to the etiology of his kidney disorder, he is competent and credible to testify about his observable symptoms, but as a layperson, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his kidney disorder.  See Layno, 6 Vet. App. at 470.  Accordingly, the Board assigns a low probative value to the Veteran's assertions of the etiology of his disorder.

Based on the above, the Board finds that the two medical opinions are adequate to establish that the Veteran's kidney disorder is neither caused nor aggravated by his diabetes.  Thus, the evidence weighs against a finding of entitlement to service connection for a kidney disorder secondary to diabetes.

The Board has also considered entitlement to service connection for a kidney disorder on a direct incurrence or presumptive basis, to the extent indicated.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service treatment records show no complaints of, or treatment for a kidney condition.  The first reported diagnosis of a kidney condition was in 2009, more than thirty years post-separation from service.  Nephritis or other presumptive renal disease was not shown until many years after service.

Since the Veteran does not contend, and the evidence does not reflect, that a kidney disorder manifested in service, or for years thereafter the evidence weighs against entitlement to service connection for a kidney disorder on a direct or presumptive basis as well.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a kidney disorder on any basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus, type II is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


